Citation Nr: 0637914	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which inter alia denied the benefit 
sought.  Although the veteran had perfected appeals as to 
other claims, he withdrew his appeal in a March 2005 
statement as to all issues except for service connection for 
PTSD.    

In May 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Columbia, South Carolina; a transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b).

The veteran asserts that his PTSD derives from his service in 
the U.S. Navy in 1968.  During the Vietnam conflict, he 
served as a yeoman aboard the U.S.S. Dennis J. Buckley, and 
his personnel records reflect that his ship participated in 
direct combat support while the veteran was aboard that 
vessel from January to October 1968.  Records reflect that 
his vessel engaged in naval gunfire support during that 
period, and the veteran claims that his role was to 
communicate important messages directly to the ship's Captain 
during gunfire support.  Multiple treatment records reflect 
PTSD diagnoses; however, the records are rather vague as to 
the basis for the diagnosis and do not unambiguously 
associate the PTSD diagnosis to the established stressors.  
The Board additionally observes that the veteran served as a 
police officer for several years after service.

In an August 2005 letter, the veteran was requested to 
complete and submit a PTSD questionnaire regarding his 
claimed stressors.  Instead of providing statements 
concerning his personal traumatic experiences, he provided a 
ship's history of the vessel to which he was assigned at the 
time of the claimed stressful events.  

The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board 
additionally observes that it does not appear that the 
veteran has been afforded a comprehensive VA mental disorders 
examination.  Under the circumstances, the Board feels that 
the veteran should be afforded such an examination, which 
would be expected to aid VA adjudicators in determining 
whether the veteran has a diagnosis of PTSD that conforms to 
the DSM-IV standard and if so, whether his PTSD is causally 
related to one or more stressful experience (stressors) that 
he had during service.  38 C.F.R. § 3.304(f).  

During his May 2006 hearing before the undersigned board 
member, the veteran stated that he was awarded Social 
Security Administration (SSA) disability benefits in 1995.  
He stated that the basis for the award was "mental".  Those 
records should be obtained an associated with the claims 
folder.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  A PTSD Stressor questionnaire should 
be sent to the veteran at his last known 
address.  He should be given an adequate 
amount of time to respond.  Any response 
received from the veteran should be 
associated with the claims folder.

2.  After a response is received from the 
veteran, or if no response is received 
from him, the AMC is to prepare a 
stressor statement taking into account 
any information received from the veteran 
and any information gleaned from the 
veteran's service personnel records and 
request the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  The claimed 
stressors involve service aboard the USS 
Dennis J. Buckley off the coast of 
Vietnam.  JSRRC should be provided with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA who 
treated the veteran for PTSD since 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  If and only if a stressor is 
verified, the veteran should be scheduled 
for a VA mental disorders examination by 
a psychiatrist to determine if the 
claimed in-service stressors support the 
diagnosis of PTSD.  The claims folder 
must be made available to the examiner 
for review.  The examiner is asked to 
express an opinion on whether any of the 
claimed stressors, specifically verified 
by JSRRC, constitute a personal 
experience that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of self 
or others.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor that supports the diagnosis.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


